19-2003
     Zou v. Garland
                                                                            BIA
                                                                       Wright, IJ
                                                                    A201 295 445
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 9th day of September, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DENNY CHIN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUAN-QIU ZOU,
14            Petitioner,
15
16                    v.                                  19-2003
17                                                        NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  James A. Lombardi, Esq., Law
24                                    Office of James A. Lombardi, P.C.,
25                                    New York, NY.
26
27   FOR RESPONDENT:                  Brian Boynton, Assistant Attorney
28                                    General; Anthony P. Nicastro,
 1                                Assistant Director; S. Nicole
 2                                Nardone, Trial Attorney, Office of
 3                                Immigration Litigation, United
 4                                States Department of Justice,
 5                                Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Chuan-Qiu Zou, a native and citizen of the

11   People’s Republic of China, seeks review of a June 7, 2019,

12   decision of the BIA affirming a January 31, 2018, decision of

13   an Immigration Judge (“IJ”) denying Zou’s application for

14   asylum,   withholding   of   removal,     and   relief   under    the

15   Convention Against Torture (“CAT”).       In re Chuan-Qiu Zou, No.

16   A 201 295 445 (B.I.A. June 7, 2019), aff’g No. A 201 295 445

17   (Immig. Ct. N.Y. City Jan. 31, 2018).       We assume the parties’

18   familiarity with the underlying facts and procedural history.

19       We have reviewed the IJ’s decision as modified by the

20   BIA, so we review only the corroboration finding on which the

21   BIA relied.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

22   F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d

23   268, 271–72 (2d Cir. 2005).      The standards of review are well

24   established.      See 8 U.S.C.       § 1252(b)(4)(B); Wei   Sun    v.
                                      2
1    Sessions, 883 F.3d 23, 27 (2d Cir. 2018); Yanqin Weng v.

2    Holder, 562 F.3d 510, 513 (2d Cir. 2009).             Zou claimed that

3    because he and his parents are Christian, Chinese authorities

4    forced   his    family   to   move       without   full    reimbursement,

5    detained his parents for 10 days, and issued a summons for

6    his arrest.

7        The agency did not err in finding that Zou failed to

 8   submit reasonably available evidence, including evidence to

 9   confirm the demolition of his family’s home in China, the

10   summons for his arrest, and his family’s relocation.                 “The

11   testimony of the applicant may be sufficient to sustain the

12   applicant’s burden without corroboration, but only if the

13   applicant satisfies the trier of fact that the applicant’s

14   testimony is credible, is persuasive, and refers to specific

15   facts sufficient to demonstrate that the applicant is a

16   refugee.”      8 U.S.C. § 1158(b)(1)(B)(ii).              Even absent an

17   adverse credibility determination, a lack of corroboration

18   may be an independent basis for the denial of relief if the

19   agency identifies reasonably available evidence that should

20   have been presented.      See Wei Sun, 883 F.3d at 28–31; Chuilu

21   Liu v. Holder, 575 F.3d 193, 196–97 (2d Cir. 2009).                  “In


                                          3
 1   determining whether the applicant has met his burden, the

 2   trier of fact may weigh the credible testimony along with

 3   other evidence of record.         Where the trier of fact determines

 4   that     the    applicant        should       provide        evidence    that

 5   corroborates otherwise credible testimony, such evidence must

 6   be provided unless the applicant does not have the evidence

 7   and cannot reasonably obtain the evidence.”                        8 U.S.C. §

 8   1158(b)(1)(B)(ii).        “No court shall reverse a determination

 9   made by a trier of fact with respect to the availability

10   of corroborating evidence . . . unless the court finds . . .

11   that a reasonable trier of fact is compelled to conclude that

12   such corroborating         evidence          is     unavailable.”            Id.

13   § 1252(b)(4).

14          The record supports the agency’s reliance on a lack of

15   corroboration.      The     IJ   identified        the    missing   evidence,

16   including the summons for Zou’s arrest, photographs of the

17   demolished     family    home,   and       proof   of    a   new   address    or

18   registration of the family’s new home.                   See Chuilu Liu, 575

19   F.3d at 198–99.         Zou’s testimony regarding the summons was

20   unclear and inconsistent, his explanations for the missing

21   evidence at times contradicted other evidence in the record,


                                            4
 1   and none of his explanation compelled the conclusion that the

 2   missing evidence was unavailable.                See 8 U.S.C. § 1252(b)(4);

 3   Majidi v. Gonzales, 430 F.3d 77, 80–81 (2d Cir. 2005).                       The

 4   IJ did not err in declining to credit the remainder of Zou’s

 5   evidence.       See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

 6   2013) (“We defer to the agency’s determination of the weight

 7   afforded to an alien’s documentary evidence.”).                      The letters

 8   from    friends    and       family   were        entitled      to   diminished

 9   evidentiary weight because they were authored by interested

10   witnesses who were not available for cross-examination.                     Id.

11   (deferring to agency’s determination that letter from alien’s

12   spouse in China was entitled to “very little weight” “because

13   it    was   unsworn    and    .   .   .       submitted    by   an    interested

14   witness”); Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,

15   215 (B.I.A. 2010) (finding that letters from alien’s friends

16   and    family   were   insufficient           support     for   alien’s   claims

17   because they were from interested witnesses not subject to

18   cross-examination), overruled on other grounds by Hui Lin

19   Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

20          Given the lack of reliable corroboration, the agency did

21   not err in finding that Zou failed to meet his burden of


                                               5
 1   proof.    See 8 U.S.C. § 1158(b)(1)(B)(ii).   That finding is

 2   dispositive of asylum, withholding of removal, and CAT relief

 3   because all three claims were based on the same factual

 4   predicate.   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir.

 5   2010).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                   6